Title: To George Washington from Richard Dobbs Spaight, 6 September 1794
From: Spaight, Richard Dobbs
To: Washington, George


               
                  Sir
                  North Carolina New Bern 6th sep: 1794
               
               I have to acknowledge the receipt of the Secretary of the treasury’s letter of the 18th August respecting the proscribed privateers who were to be denied asylum in the ports of the United States except upon condition of their being dismantled of their military equipments.
               There have never been but two privateers of that description fitted in the ports of this state to wit the Vanqueur de Bastille
                  
                  and L’amee Margueritte the former of these I did myself the honor to inform you in a former letter was dismantled and lay at one of the wharves at Wilmington the other has agreably to the instructions received from the secretary of War been restored to her former owners.  I do not know that any privateers of that description fitted out in other parts of the United States have been in any of the ports of this State as strict orders have been given to the commanding Officers in those counties in which the different ports lay to compel all such privateers to depart the port unless they deprive themselves of their military equipments, and I have received no accounts from them of the arival of any such vessel.
               I shall make use of every exertion in my power to carry into complete effect the instructions contained in the Secretary’s letter. I have the honor to be &c.
               
                  Rd Dobbs Spaight
               
            